PD-1428-15                                                   PD-1428-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 11/5/2015 3:38:34 PM
                                                                        Accepted 11/5/2015 3:51:12 PM
                                  No. 15-        -PD                                    ABEL ACOSTA
                                                                                                CLERK
                      (Court of Appeals No. 02-1400339CR)



                                       IN THE

                        COURT OF CRIMINAL APPEALS

                                     OF TEXAS



November 5, 2015                  ANN BUCARO,
                                                       Petitioner,

                                            v.

                              THE STATE OF TEXAS




             MOTION TO EXTEND TIME TO FILE
           PETITION FOR DISCRETIONARY REVIEW



                On discretionary review from the Court of Appeals
                      Second District of Texas, Fort Worth




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      ANN BUCARO, Petitioner, pursuant to TEX.R.APP.P. 68.2©, respectfully

moves the Court to extend the time for filing a petition for discretionary review until

7 December 2015, and for cause represents as follows:
      1. Deadline for filing Petition for Discretionary Review. A petition for

discretionary review is due to be filed on 7 November 2015.

      2. Length of Extension Sought. The Petitioner seeks a 30-day extension of

time for filing a petition for discretionary review to and including 7 December 2015.

      3. Basis of Request for Extension.         The Petitioner has requested the

undersigned counsel to prepare and file a petition for discretionary review in this

case. The undersigned counsel has not been able to prepare and file a petition for

discretionary review in this case due to primarily to undersigned attorney’s

hospitalization from 11 October 2015 through 24 October 2015 at the UT

Southwestern Clements Hospital, during which time he was unable to perform any

legal work. Since his release the undersigned attorney has not been released to return

to work full time, but is able to work several hours per day, but has been unable to

work on the Bucaro case because of responsibilities in other cases, primary the

preparation of the Petition for Writ of Certiorari that was filed in Hoffman v. Texas

on 4 November 2015.

      The undersigned counsel has begun the preparation of a petition for

discretionary review but will not be able to complete it in time for filing on 7

November 2015. Taking into consideration the effort that will be required in

preparing a petition for discretionary review as well as the undersigned counsel’s

duties during the next 30 days, the undersigned counsel will be able to complete and

file a petition for discretionary review in this case on or before 7 December2015.

      4. Previous Extensions Granted. No previous extensions for filing a petition


                                         -2-
for discretionary review have been requested or granted.

      5. Identity of Court of Appeals. This case was appealed to and decided by

the Court of Appeals for the Second District at Forth Worth.

      6. Case Number and Style in Court of Appeals. This case was styled Ann

Bucaro v. State of Texas in the Court of Appeals and bore No. 02-14-00339-CR.

      6. Date of Judgment of Court of Appeals. The judgment of the Court of

Appeals was rendered on 27 August 2015 and a timely-filed motion for rehearing was

denied on 8 October 2015.

      7. Identity of Trial Court. County Criminal Court No. 2 of Denton County,

Texas, Hon. Virgil Vahlenkamp, presiding.

      8. Date of Trial Court’s Judgment. 20 August 2014.

      9. Style and Case Number in Trial Court. State v. Ann Bucaro, No. CR-

2013-05651-B.

      Wherefore, the Petitioner prays that the time for filing a petition for

discretionary review in this case be extended to and including 7 December 2015.




                                        -3-
                                                Respectfully submitted,

                                                /s/   Melvyn Carson Bruder


                                                MELVYN CARSON BRUDER

                                                       TSB 03241000
                                                       6440 North Central Expressway
                                                       516 Turley Law Center
                                                       Dallas, Texas 75206
                                                       214.987.3500
                                                       214.987.3518 (FAX)
                                                       melvyn@melvynbruderlaw.com

                                                Counsel for Petitioner


                         CERTIFICATE OF SERVICE

       This is to certify that on 5 November 2015 a true and correct copy of the
foregoing motion was served upon counsel of record for the State of Texas and upon
the State Prosecuting Attorney via first class United States mail, postage prepaid, in
Dallas, Texas.

                                       /s/     Melvyn Carson Bruder


                                                MELVYN CARSON BRUDER




                                         -4-